




Notice of Award of Restricted Stock Units         Harley-Davidson, Inc.    
[a104noticeofawardofre_image1.gif]
and Restricted Stock Unit Agreement         ID: 39-1805420
(Standard International)                 3700 West Juneau Avenue
Milwaukee, WI 53208




[Participant Name]                 [Grant Type]
[Signed Electronically]                 Plan:    2014 Incentive Stock Plan
Acceptance Date: [Acceptance Date]                ID:     [Participant ID]

--------------------------------------------------------------------------------



Effective [Grant Date] (the “Grant Date”), you have been granted Restricted
Stock Units with respect to [Number of Shares Granted] shares of Common Stock of
Harley-Davidson, Inc. (“HDI” and, together with its Subsidiaries, the
“Company”). This grant is made under HDI's 2014 Incentive Stock Plan (the
“Plan”).


Subject to accelerated vesting and forfeiture as described in Exhibit A, a
portion of the Restricted Stock Units (Restricted Stock Units with the same
scheduled vesting date are referred to as a “Tranche”) shall become fully
unrestricted (or “vest”) in accordance with the following schedule:
Restricted Stock Units Tranche
Vesting Date
 
 
One-third of the Restricted Stock Units
(Tranche #1)
The first anniversary of the Grant Date
An additional one-third of the Restricted Stock Units (Tranche #2)
The second anniversary of the Grant Date
The final one-third of the Restricted Stock Units (Tranche #3)
The third anniversary of the Grant Date



As soon as practicable following the date on which the Restricted Stock Units
vest, the Company will make a cash payment to you in your local currency using
the spot rate on the vesting date, less applicable withholding, equal to the
product obtained by multiplying the Fair Market Value of a share of Common Stock
of HDI on the vesting date by the number of Restricted Stock Units that have
become vested on such date.


The Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Restricted Stock Unit Agreement including
Exhibit A. Additional provisions regarding your Restricted Stock Units and
definitions of capitalized terms used and not defined in this Restricted Stock
Unit Agreement can be found in the Plan. Without limitation, “Committee” means
the Human Resources Committee of the Board or its delegate in accordance with
the Plan.


HARLEY-DAVIDSON, INC. and Subsidiaries










Vice President and Controller
                            












--------------------------------------------------------------------------------






Exhibit A to Restricted Stock Unit Agreement
Termination of Employment: (1) If you cease to be employed by the Company and
its Affiliates for reasons other than Cause (as defined in the Plan) on or after
age fifty-five (55) and if such cessation of employment occurred after the first
anniversary of the Grant Date, then, effective immediately prior to the time of
cessation of employment, any Restricted Stock Units that were not previously
vested will become vested. (2) Subject to clause (1), if your employment with
the Company and its Affiliates is terminated for any reason other than death,
Disability or Retirement (based solely on clause (iii) of the definition of such
term in the Plan), then you will forfeit any Restricted Stock Units that are not
vested as of the date your employment is terminated. (3) Subject to clause (1),
if you cease to be employed by the Company and its Affiliates by reason of
death, Disability or Retirement (based solely on clause (iii) of the definition
of such term), then, effective immediately prior to the time of cessation of
employment, a portion of the unvested Restricted Stock Units in each Tranche
will vest, which portion will be equal to the number of unvested Restricted
Stock Units in that Tranche multiplied by a fraction the numerator of which is
the number of Months (counting a partial Month as a full Month) from the Grant
Date until the date your employment is terminated by reason of death, Disability
or Retirement (based solely on clause (iii) of the definition of such term), and
the denominator of which is the number of Months from the Grant Date to the
anniversary date on which such Tranche would otherwise have become unrestricted
if your employment had continued, and you will forfeit the remaining Restricted
Stock Units that are not vested. For purposes of this Agreement, a “Month” shall
mean the period that begins on the first calendar day after the Grant Date, or
the anniversary of the Grant Date that occurs in each calendar month, and ends
on the anniversary of the Grant Date that occurs in the following calendar
month.
Voting Rights and Dividends: You are not entitled to exercise any voting rights
with respect to the Common Stock of HDI underlying your Restricted Stock Units.
You will receive a cash payment equivalent to any dividends and other
distributions paid with respect to the Common Stock of HDI underlying your
Restricted Stock Units (reduced for any tax withholding due), so long as the
applicable record date occurs before you forfeit such Restricted Stock Units,
which will be paid in your local currency using the spot rate on the date the
dividend or other distribution is paid to shareholders. If, however, any
dividends or distributions with respect to the Common Stock of HDI underlying
your Restricted Stock Units are paid in Shares rather than cash, you will be
credited with additional Restricted Stock Units equal to the number of shares
that you would have received had your Restricted Stock Units been actual Shares,
and such Restricted Stock Units will be subject to the same risk of forfeiture
and other terms of this Restricted Stock Unit Agreement as are the Restricted
Stock Units that are granted contemporaneously with this Restricted Stock Unit
Agreement. Any amounts due to you under this provision shall be paid to you, in
cash, no later than the end of the calendar year in which the dividend or other
distribution is paid to shareholders or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders; provided that
in the case of any distribution with respect to which you are credited with
additional Restricted Stock Units that are subject to a risk of forfeiture,
distribution shall be made at the same time as payment is made in respect of the
Restricted Stock Units that are granted contemporaneously with this Restricted
Stock Unit Agreement.


Tax Withholding: To the extent that your receipt of Restricted Stock Units, the
vesting of Restricted Stock Units or your receipt of payments in respect of
Restricted Stock Units results in income to you for federal or local taxes, the
Company has the right and authority to deduct or withhold from any compensation
it would pay to you (including payments in respect of Restricted Stock Units) an
amount, and/or to treat you as having surrendered vested Restricted Stock Units
having a value, sufficient to satisfy its withholding obligations. In its
discretion, the Company may require you to deliver to the Company or to such
other person as the Company may designate at the time the Company is obligated
to withhold taxes that arise from such receipt or vesting, as the case may be,
such amount as the Company requires to meet its withholding obligation under
applicable tax laws or regulations.


Rejection/Acceptance: You have ninety (90) days following the Grant Date to
accept this award through your Fidelity account. If you have not accepted this
award within ninety (90) days following the Grant Date, the Restricted Stock
Units granted herein shall be automatically forfeited. If you choose to accept
this Restricted Stock Unit Agreement, then you accept the terms of this Award,
acknowledge these tax implications and agree and consent to all amendments to
the Plan, the Harley-Davidson, Inc. 2004 Incentive Stock Plan and the
Harley-Davidson, Inc. 2009 Incentive Stock Plan through the Grant Date as they
apply to this Award and any prior awards to you of any kind under such plans.



2

